DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-19 are examined in the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Regarding claim 19, claim 19 was amended from “Use of an alloy according to claim 10 to make a timepiece or piece of jewellery or gemstone jewellery.” to “A method of making a timepiece or piece of jewellery or gemstone jewellery, said method comprising incorporating at least a component made of the alloy according to claim 10 into said timepiece or piece of jewellery or gemstone jewellery.” as part of the preliminary amendment dated 05/15/2019. It is noted that the instant application claims priority to EP 18175618.0 06/01/2018. However, the specification does not mention of a method of making as detailed in the instant amendment. Further, there is no teaching in the specification regarding “at least a component made of the alloy” as recited in the instant claim. Therefore, instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-19, claim 10 recites “A gold alloy, called 18 carat red gold, wherein the alloy includes”. The phrase “called 18 carat red gold” makes it unclear whether it simply means that Applicant’s description or name of the alloy due term “called” or whether it is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
List 1
Element
Instant Claims
(weight%)
Prior Art 
Alloy 1
(mass%)
Prior Art 
Broad Range
(mass%)
Au
75 – 77.5 		claim 1, 10
between 75 and 77.5	claim 2-6, 11-15
75.0
75-79 wt % Au
Pd
0.5 – 3  			claim 1, 10
between 0.5 and 3	claim 2-4, 11-13
between 1 and 2.5  	claim 5, 6, 14, 15
1
2% or less of Pd
Ag
10 – 18  			claim 1, 10
between 11.2 and 17  	claim 2, 3, 11, 12
between 12 and 16  	claim 4, 13
between 12.5 and 15.5  	claim 5, 14
between 13 and 15  	claim 6, 15
13.7
11-14.7 wt % Ag, 
Cu
5 – 13  			claim 1, 10
between 5 and 12 	claim 2, 11
between 6 and 12 	claim 3, 12
between 6 and 10 	claim 4, 13
between 6 and 9 	 	claim 5, 14
between 7.5 and 9 	claim 6, 15
10.3
9.3-14 wt % Cu
Zn
Ge
Ni
Co
In
Zinc-free
Germanium-free
Nickel-free
Cobalt-free
Indium-free
None
Not required;
Ir
Re
Ru
Claim 7, 16: a maximum of 0.05% of an element chosen from among iridium, rhenium and ruthenium
Claim 8, 17: 0.0025 wt. % of iridium
-
up to 2 wt % Ir









Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0071814 A1 of Feinberg (US'814).
Regarding claims 1-4, US 2015/0071814 A1 of Feinberg (US'814) {whole document} teaches of gold alloys {abstract, [0002] – [0009], Table 1}. 
In addition, it teaches the alloy having specific compositions wherein a specific example, Alloy 1 in Table 1, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claim 1. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I. Alloy 1 of the prior art only has Au, Ag, Cu and Pd therefore also meets the limitation that alloy not containing any of Zn, Ge, Ni, Co and In.
In addition, the prior art teaches [0009] It will be understood to those of skill in the art that the alloys disclosed herein that all elements total to 100 wt %. [0010] In one aspect, the gold alloy includes 11-14.7 wt % Ag, 9.3-14 wt % Cu, with the balance being Au. [0011] In one embodiment, the gold alloy includes 75-79 wt % Au, Ag, Cu, and at least one of Co, Ir, and Ru. [0029] The alloys may further include palladium (Pd) as a bleaching element in yellow gold alloys and rose gold alloys. In various further embodiments, manganese (Mn) and/or nickel (Ni) can be included in the alloy, for example, as bleaching elements.[0030] In various embodiments, Pd as described herein in any proportion can be substituted by Mn and/or Ni. In further embodiments, the alloy can incorporate 2% or less of Pd. In still further embodiments, the alloy can include 2% or less of Mn. In still further embodiments, the alloy can include 2% or less of Ni. Therefore, the prior art teaches a gold alloy with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, MPEP § 2144.05 I. With respect to the limitation of the alloy not containing any of Zn, Ge, Ni, Co and In, the prior art does not require the presence of these elements in its alloy and therefore would read on the instant limitation. The broad composition sets forth by the prior art reads on the claimed composition of instant claims 1-4.
It is noted that the prior art US’814 does not explicitly teach of a timepiece or piece of jewellery or gemstone jewellery made of the gold alloy as claimed in instant claims. However, Examiner submits that one skilled in the art recognizes that gold has been made into jewelry and adornments especially that for humans for thousands of years.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the gold alloy of US’814 and make jewellery out of it since gold is the noblest of all of the metals and jewelry made of has been appealing to humans for thousands of years due to its aesthetics, malleability (so that various shaping can be done) and its ability to resist corrosion and oxidation.
Regarding claims 5-6, instant claims depend on claim 1 and the relevance of US 2015/0071814 A1 of Feinberg (US'814) is set forth supra. With respect to the ranges of the instant claims, the claimed ranges of Au, Pd and Ag of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the Cu range, the prior art teaches a range of 9.3-14 wt % Cu in its alloy while the instant claims require a) between 6 and 9 (claim 5) and b) between 7.5 and 9 (claim 6). MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). It is also noted that the instant specification provides no distinguishable properties between slightly less than 9 Cu and 9.3 Cu and therefore does not provide any criticality of the claimed narrow range. Therefore, the claimed range of the instant claim is obvious over that of the prior art since the claimed value is so close to the value provided by the prior art and there is no evidence on the record that the difference of slightly less than 9 Cu and 9.3 Cu would provide different distinguishable properties.
Regarding claim 7, instant claim requires the alloy having “a maximum of 0.05 wt.% of any one element or a combination of elements selected from the group including iridium, rhenium and ruthenium”. In other words, instant limitation of the instant claim limits the presence of iridium, rhenium and ruthenium to a maximum of 0.05 wt.%. The prior art teaches that [0008], [0027] “In some embodiments, the gold alloys may also include iridium (Ir) or ruthenium (Ru).” [0021]-[0022] “[0021] In various further aspects, up to 2 wt %, or alternatively up to 1 wt %, or alternatively up to 0.5 wt %, or alternatively up to 0.1 wt % of one or a combination of elements prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 8, the prior art teaches that [0008], [0027] “In some embodiments, the gold alloys may also include iridium (Ir) or ruthenium (Ru).” [0021]-[0022] “[0021] In various further aspects, up to 2 wt %, or alternatively up to 1 wt %, or alternatively up to 0.5 wt %, or alternatively up to 0.1 wt % of one or a combination of elements Zn, Ta, Co, B, Ti, Pt, Ru, Ir, Zr, and/or Al can be included into any alloy in any variation as described herein.” The claimed value of 0.0025 wt% Ir is within the range provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 9, the prior art teaches “[0067] The as-cast gold alloys can be heat treated by homogenization at elevated temperature to eliminate the as-cast dendrites and to produce a single phase, which may have larger grains than that of the as-cast alloys. Homogenization also causes elements to be more uniformly distributed, improving the hardness characteristics of the alloy. The homogenization temperatures can be at a temperature below the melting temperature of the alloy such that it does not melt or promote large grain growth, while at a temperature high enough to eliminate dendrites.” Therefore, as the prior art teaches of homogenization of Alloy 1 at elevated temperatures {[0099], Table 1, 2}, one skilled in the art would expect Alloy 1 of the prior art to be a single phase. In addition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make produce a single phase alloys which is uniformly distributed and does not have as-cast dendrites resulting in an alloy with improved hardness. {[0099]}.

Regarding claims 10-13, US 2015/0071814 A1 of Feinberg (US'814) {whole document} teaches of gold alloys {abstract, [0002] – [0009], Table 1} having “[0009] It will be understood to those of skill in the art that the alloys disclosed herein that all elements total to 100 wt %. [0010] In one aspect, the gold alloy includes 11-14.7 wt % Ag, 9.3-14 wt % Cu, with the balance being Au. [0011] In one embodiment, the gold alloy includes 75-79 wt % Au, Ag, Cu, and at least one of Co, Ir, and Ru. [0029] The alloys may further include palladium (Pd) as a bleaching element in yellow gold alloys and rose gold alloys. In various further embodiments, manganese (Mn) and/or nickel (Ni) can be included in the alloy, for example, as bleaching elements.[0030] In various embodiments, Pd as described herein in any proportion can be substituted by Mn and/or 
Therefore, the prior art teaches a gold alloy with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. With respect to the limitation of the alloy not containing any of Zn, Ge, Ni, Co and In, the prior art does not require the presence of these elements in its alloy and therefore would read on the instant limitation.
Regarding the limitation of “called 18 carat red gold” as claimed in instant claims, the prior art teaches “[0005] Generally, gold alloys can have different colors, such as yellow gold, red gold, rose gold, pink gold, white gold, gray gold, green gold, blue gold, or purple gold. The gold alloy composition varies with the color. Some colors, such as yellow gold, pink gold, or rose gold, may be cosmetically appealing to consumers for use as enclosures for electronic devices.” thereby meeting the red gold alloy of the instant claims. In addition, the term 18 carat is also met 
Regarding claims 14-15, instant claims depend on claim 10 and the relevance of US 2015/0071814 A1 of Feinberg (US'814) is set forth supra. With respect to the ranges of the instant claims, the claimed ranges of Au, Pd and Ag of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the Cu range, the prior art teaches a range of 9.3-14 wt % Cu in its alloy while the instant claims require a) between 6 and 9 (claim 14) and b) between 7.5 and 9 (claim 15). MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). It is also noted that the 
Regarding claim 16, instant claim requires the alloy having “a maximum of 0.05 wt.% of any one element or a combination of elements selected from the group including iridium, rhenium and ruthenium”. In other words, instant limitation of the instant claim limits the presence of iridium, rhenium and ruthenium to a maximum of 0.05 wt.%. The prior art teaches that [0008], [0027] “In some embodiments, the gold alloys may also include iridium (Ir) or ruthenium (Ru).” [0021]-[0022] “[0021] In various further aspects, up to 2 wt %, or alternatively up to 1 wt %, or alternatively up to 0.5 wt %, or alternatively up to 0.1 wt % of one or a combination of elements Zn, Ta, Co, B, Ti, Pt, Ru, Ir, Zr, and/or Al can be included into any alloy in any variation as described herein.” The claimed ranges of the elements overlap or lie inside ranges disclosed by the prior art.  As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I
Regarding claim 17, the prior art teaches that [0008], [0027] “In some embodiments, the gold alloys may also include iridium (Ir) or ruthenium (Ru).” [0021]-[0022] “[0021] In various further aspects, up to 2 wt %, or alternatively up to 1 wt %, or alternatively up to 0.5 wt %, or alternatively up to 0.1 wt % of one or a combination of elements Zn, Ta, Co, B, Ti, Pt, Ru, Ir, Zr, and/or Al can be included into any alloy in any variation as described herein.” The claimed value of 0.0025 wt% Ir is within the range provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 18, the prior art teaches “[0067] The as-cast gold alloys can be heat treated by homogenization at elevated temperature to eliminate the as-cast dendrites and to produce a single phase, which may have larger grains than that of the as-cast alloys. Homogenization also causes elements to be more uniformly distributed, improving the hardness characteristics of the alloy. The homogenization temperatures can be at a temperature below the melting temperature of the alloy such that it does not melt or promote large grain growth, while at a temperature high enough to eliminate dendrites.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make produce a single phase alloys which is 

Regarding claim 19, instant claim depends on claim 10 and the relevance of US 2015/0071814 A1 of Feinberg (US'814) is set forth supra.
The prior art {whole document} teaches of gold alloys {abstract, [0002] – [0009], Table 1} and method of making them (composition + process steps such as melting, casting, homogenization, etc [0065]-[0073]) having specific compositions (see above for composition limitations). Therefore, the prior art teaches of method of making the gold alloy.
It is noted that the prior art US'814 does not explicitly teach of a making a timepiece or piece of jewellery or gemstone jewellery made of the gold alloy as claimed in instant claims. However, Examiner submits that one skilled in the art recognizes that gold has been made into jewellery and adornments for thousands of years.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the gold alloy of US’814 and make jewellery out of it since gold is the noblest of all of the metals and jewelry made of has been appealing to humans for thousands of years due to its aesthetics, malleability (so that various shaping can be done) and its ability to resist corrosion and oxidation..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10136708 B2. Although the claims at the claims of the patent detail a gold alloy, timepiece or jewelry component, wherein the alloy has a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside ranges disclosed by the claims of the patent. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733